In an action to recover damages for personal injuries, the appeal is from so much of a judgment entered on a jury’s verdict as is in favor of respondent against appellant. Judgment insofar as appealed from reversed, action severed, and a new trial granted on the issues raised by the complaint and appellant’s answer thereto, with costs to abide the event, Unless respondent, within 10 days after the entry of thé order hereon, stipulate to reduce the amount of the verdict in his favor from $50,000 to $30,000, in which event, the judgment insofar as appealed from, aS so reduced, is affirmed, without costs. In Our opinion, the verdict in favor of respondent against appellant is excessive. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.